            Case 1:19-cv-01774-VEC Document 1 Filed 02/26/19 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RODGER JENKINS,

                              Plaintiff,                No: _____________
                                                             19-cv-1774

       -against-

XPRESSPA GROUP, INC.,
                                                        COMPLAINT
                                 Defendant.


       Plaintiff Rodger Jenkins, by his attorneys Harris Beach PLLC, states as follows for his

complaint against Defendant XpresSpa Group, Inc.:

                                   STATEMENT OF THE CASE

       1.      This is an action for injunctive relief, compensatory damages, attorneys’ fees,

expenses, costs, and pre- and post-judgment interest based upon claims of breach of contract.

       2.      These claims are based upon Defendant’s breach of a stock purchase agreement

with Plaintiff Rodger Jenkins.

                                  JURISDICTION AND VENUE

       3.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§§ 1332(a)(1), because this is a civil action between citizens of different states where the matter

in controversy exceeds the sum or value of $75,000, exclusive of interest and costs.

       4.      This Court has personal jurisdiction over XpresSpa pursuant to N.Y. CPLR §§

301 and 302 and by virtue of its specific and general contacts with this judicial district,

including, but not limited to, its continuous and systematic residence in this judicial district.

Furthermore, this action arises under a Stock Purchase Agreement, a copy of which is attached to
             Case 1:19-cv-01774-VEC Document 1 Filed 02/26/19 Page 2 of 6



this complaint as Exhibit 1, in which the parties “irrevocably submit[] to the exclusive

jurisdiction and venue” of this Court. Ex. 1 at § 12.12.1.

       5.       Venue in this Court is proper pursuant to 28 U.S.C. § 1391(b), because a

substantial part of the events giving rise to this complaint occurred and continue to occur in this

judicial district. In addition, in the Stock Purchase Agreement, the parties “irrevocably submit[]

to the exclusive jurisdiction and venue” of this Court. Ex. 1 at § 12-12.1.

                                         THE PARTIES

       6.       Plaintiff Rodger Jenkins (“Mr. Jenkins”) is an individual resident of the State of

Tennessee.

       7.       Defendant XpresSpa Group, Inc. (“XpresSpa”), formerly FORM Holdings, Corp.

(“FORM Holdings), is a corporation organized under the laws of the State of Delaware with its

principal place of business in the State of New York. XpresSpa may be served with process

through its registered agent, VCorp Services, LLC, 1013 Centre Road, Suite 403-B, Wilmington,

Delaware 19805.

                                             FACTS

       1.       FORM Holdings operated as a diversified holding company specializing in

identifying, investing in, and developing small-and middle-market growth companies.

       2.       On February 2, 2017, FORM Holdings acquired Excalibur Integrated Systems,

Inc. (“Excalibur”) pursuant to the Stock Purchase Agreement attached to this complaint as

Exhibit 1.

       3.       Excalibur was in the business of designing, installing, and integrating technology

solutions, including data collection and wireless integration products, and providing customers

with reliable remote access to data.




                                                2
            Case 1:19-cv-01774-VEC Document 1 Filed 02/26/19 Page 3 of 6



       4.      At the time of the acquisition, Mr. Jenkins held eighty percent (80%) of the shares

in Excalibur. Gregory Jones held the remaining twenty percent (20%) of Excalibur shares.

       5.      Under the Stock Purchase Agreement, as consideration for its purchase of

Excalibur’s shares, FORM Holdings agreed to financially compensate Mr. Jenkins and Mr.

Jones, either in cash or in shares of its common stock (the “FORM Securities”), in an amount

dependent upon the sales generated by certain customer accounts identified in the Stock

Purchase Agreement (the “Seller’s Accounts”).

       6.      Specifically, Section 2.3 of the Stock Purchase Agreement provides that Mr.

Jenkins and Mr. Jones are each to receive $500,000 in FORM Securities or cash for every

$2,000,000 in sales generated by the Seller’s Accounts during the first three years following the

acquisition, until the gross profit of sales generated by their accounts totals $6,000,000.

       7.      However, Section 2.5 of the Stock Purchase Agreement authorizes an acceleration

of the consideration provided for in Section 2.3 in the event of a change of control of FORM

Holdings’ subsidiary, Group Mobile International LLC (“Group Mobile”).

       8.      The Stock Purchase Agreement provides that, in the event of a change of control

of Group Mobile, FORM Holdings must pay $750,000 to Mr. Jenkins and Mr. Jones within sixty

(60) business days from the change of control if (a) more than 25% of Group Mobile’s aggregate

revenue was then derived from accounts attributable to the efforts of FORM Holdings and/or Mr.

Jenkins or Mr. Jones and (b) Mr. Jenkins had met all applicable sales targets during his

employment by Group Mobile.

       9.      According to Section 2.5 of the Stock Purchase Agreement, Mr. Jenkins’ sales

targets for his employment with Group Mobile – and for the purposes of the acceleration of

consideration provision – were to be set forth in the employment agreement attached to the Stock




                                                 3
          Case 1:19-cv-01774-VEC Document 1 Filed 02/26/19 Page 4 of 6



Purchase Agreement as Exhibit C. That employment agreement, however, sets no sales targets

for Mr. Jenkins.

       10.     Group Mobile never otherwise established or communicated definite sales targets

for Mr. Jenkins during his employment. However, at the time of the acquisition, Group Mobile

derived more than 25% of its aggregate revenue from Mr. Jenkins’ accounts, and Mr. Jenkins

complied with all terms of his employment.

       11.     In January 2018, FORM Holdings changed its corporate name to XpresSpa

Group, Inc.

       12.     On March 23, 2018, XpresSpa sold Group Mobile to Route1 Inc. This sale was a

change of control of Group Mobile under the Stock Purchase Agreement.

       13.     Upon information and belief, the Seller’s Accounts had generated over

$2,000,000 in sales by March 23, 2018.

       14.     Pursuant to the terms of the Stock Purchase Agreement, XpresSpa was required to

pay Mr. Jenkins $750,000 within sixty (60) business days after the March 23, 2018 sale of Group

Mobile.

       15.     XpresSpa failed to pay Mr. Jenkins $750,000 within sixty (60) days following the

acquisition of Group Mobile and continues to refuse to pay Mr. Jenkins as required by the Stock

Purchase Agreement.

       16.     Section 12.13 of the Stock Purchase Agreement provides for the remedy of

specific performance of any contractual term “breached or violated” by any party.

                     CAUSE OF ACTION FOR BREACH OF CONTRACT

       17.     Mr. Jenkins incorporates by reference the allegations of the foregoing paragraphs

of this complaint.




                                              4
                Case 1:19-cv-01774-VEC Document 1 Filed 02/26/19 Page 5 of 6



          18.      The Stock Purchase Agreement constitutes a valid and enforceable contract

between XpresSpa and Mr. Jenkins.

          19.      All conditions precedent to Mr. Jenkins receiving the consideration set forth in

Section 2.5 of the Stock Purchase Agreement were satisfied on March 23, 2018.

          20.      XpresSpa breached or violated the Stock Purchase Agreement by failing to pay

Mr. Jenkins the consideration provided in Section 2.5 of the Stock Purchase Agreement within

sixty (60) days of the change in control of Group Mobile.

          21.      As a direct and proximate result of XpresSpa’s breach of contract, Mr. Jenkins

has suffered damages.

          WHEREFORE, Mr. Jenkins respectfully requests that the Court:

          (a)      Issue process to be served on XpresSpa;

          (b)      Enter judgment in favor of Mr. Jenkins and against XpresSpa and award Mr.

Jenkins specific performance and compensatory damages in an amount to be proved at trial;

          (c)      Award Mr. Jenkins his attorneys’ fees, expenses, costs, and pre- and post-

judgment interest to the extent allowed;

          (d)      Tax the costs of this action against XpresSpa;

          (e)      Grant Mr. Jenkins such other and further relief to which he is entitled at law or in

equity.




                                                   5
        Case 1:19-cv-01774-VEC Document 1 Filed 02/26/19 Page 6 of 6



Dated: February 25, 2019
       New York, New York


                                        Respectfully submitted,

                                        HARRIS BEACH PLLC

                                        /s/ Andre J. Major
                                        Andre J. Major
                                        100 Wall Street, 23rd Floor
                                        New York, New York 10005
                                        (212) 687-0100
                                        amajor@harrisbeach.com


                                        Of Counsel:
                                        Zachary H. Greene
                                        Megan B. Welton
                                        MILLER & MARTIN PLLC
                                        1200 Volunteer Building
                                        832 Georgia Avenue
                                        Chattanooga, Tennessee 37402
                                        Telephone (423) 756-6600
                                        Facsimile (423) 785-8293
                                        zac.greene@millermartin.com
                                        megan.welton@millermartin.com

                                        Attorneys for Plaintiff Rodger Jenkins




                                    6
